Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-24 have been submitted for examination 
Claims 1-9 and 11-17 have been rejected
Claim 10 is objected to
Claims 18-24 have been allowed
Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "30" in figure 1 and "31" in figure 7 have both been used to designate “OTP MEMORY CIRCUIT”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims   1-9 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. US publication no. 2013/0336040 (Hereinafter Walker).
3.	In regard to claim 1, Walker teaches:
A one-time programmable (OTP) memory circuit comprising: 
(Figure 2 in Walker)
a fuse array configured to output fuse data of a fuse set corresponding to a fuse address among a plurality of fuse sets; and 
(Figure 2, ref. (210)-(214) & (251)-255) and sections [0020]-[0023] in Walker)
a fuse address generation circuit configured to generate the fuse address to search for an available fuse set within a particular region, corresponding to a defective address, among a plurality of  regions of the fuse array.
(Figure 2, ref. (210)-(214) & (251)-255) and sections [0020]-[0023] in Walker)
4.		In regard to claim 2, Walker teaches:
The OTP memory circuit of claim 1, wherein the fuse address generation circuit includes: 
(Figure 1 and sections [0014]-[0015] in Walker)
a counter configured to generate a count signal based on a clock signal; 
(Figure 1 and sections [0014]-[0015] in Walker)
a section signal generation circuit configured to generate a plurality of section signals based on the count signal and test mode signals; and 

an address control circuit configured to generate the fuse  address based on one among the test mode signals, the defective address and the count signal.
(Figure 1 and sections [0014]-[0016] in Walker)
5.		In regard to claim 3, walker teaches:
The OTP memory circuit of claim 2, wherein the fuse array is configured to output the fuse data based on the fuse address 25 during enabled sections of the plurality of section signals.
(Figure 2, ref. (210)-(214) & (251)-255) and sections [0020]-[0023] in Walker)
6.		In regard to claim 4, Walker teaches:
The OTP memory circuit of claim 1, wherein the fuse address generation circuit is configured to generate the fuse address based on an enable signal, a clock signal, test mode signals and the sdefective address.
(Figure 1 and sections [0014]-[0016] in Walker)
7.		In regard to claim 5, Walker teaches:
The OTP memory circuit of claim 2, wherein the count signal has a value corresponding to an address for selecting all regions of the fuse array.
(Figure 1 and sections [0014]-[0016] in Walker)
8.		In regard to claim 6, Walker teaches:
The OTP memory circuit of claim 2, wherein the section signals include first to third section signals, and wherein the first section signal is configured to indicate a 15search section including test mode data, the second section signal is configured to indicate a search section including an available fuse related to a row repair, and the third section signal is configured to indicate a search section including an available fuse related to a column repair.
(Figure 1 and sections [0014]-[0016] in Walker)

The OTP memory circuit of claim 1, further comprising a rupture circuit configured to program the defective address into the available fuse set in a Post Package Repair mode.
(Figure 1 and sections [0014]-[0016] in Walker)
10.		In regard to claim 8, Walker teaches:
A one-time programmable (OTP) memory circuit 34PA3912-0 comprising: 
(Figures 1 and 2 in Walker)
a fuse array configured to output fuse data of a fuse set corresponding to a fuse address among a plurality of fuse sets; 
(Figure 1, ref. (110) & (120) and sections [0116]-[0118] in Walker)
a fuse address generation circuit configured to generate the 5fuse address to search for an available fuse set within a particular region, corresponding to a defective address, among a plurality of regions of the fuse array; and 
(Figure 2, ref. (223) & (224) & (239)  and section [0023] in Walker)
a data control circuit configured to output corrected fuse data, as an initial value of the fuse data, based on a result of comparing 10the fuse data with the defective address.
(Figure 2, ref. (223) & (224) & (239)  and section [0023] in Walker)
11.		In regard to claim 9, Walker teaches:
The OTP memory circuit of claim 8, further comprising a rupture circuit configured to program the defective address into the available fuse set in a Hard-Post Package Repair mode (HPPR).
(Figure 1, ref. (110) & (120) and sections [0116]-[0118] in Walker)
12.		Claim 11 is rejected for the same reasons as per claim 2.
13.		Claims 12-14 are rejected for the same reasons as per claims 3-5.
14.		Claim 15 is rejected for the same reasons as per claim 6.

The OTP memory circuit of claim 8, wherein the data scontrol circuit is configured to output, as the corrected fuse data, the fuse data or the defective address or an initial value of the fuse data based on a result of comparing the fuse data with the defective address.
(Figure 1, ref. (110) & (120) and sections [0116]-[0118] in Walker)
16.		In regard to claim 17, Walker teaches:
The OTP memory circuit of claim 8, wherein the data control circuit includes: 
an available fuse selector configured to generate a detection signal indicating an available fuse set based on at least one bit within the fuse data;  15
(Figure 1, ref. (110) & (120) in Walker)
a comparator configured to generate a fuse reset signal by comparing the fuse data with the defective address; 
(Figure 1, ref. (150) in Walker)
a first multiplexer configured to output, as preliminarily corrected fuse data, one between the fuse data and the defective address based on the detection signal; and  20
(Figure 1, ref. (150) in Walker)
a second multiplexer configured to output, as the corrected fuse data, one between the preliminarily corrected fuse data and a level of a ground voltage based on the fuse reset signal.
(Figure 1, ref. (150) in Walker)

Allowable Subject Matter
17.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 18-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 18 (allowable features are emphasized) :  
“ A semiconductor apparatus comprising:  25a memory cell array including a plurality of unit memory blocks, 37PA3912-0 wherein a latch array is included in the plurality of unit memory blocks; and a one-time programmable (OTP) memory circuit with a plurality of fuse sets, swherein the OTP memory circuit is configured to program an externally-inputted defective address into the plurality of fuse sets in a Hard-Post Package Repair (HPPR) operation and configured to output the defective address or an initial value to the latch array based on a result of determining whether the defective address has 10been already programmed into the plurality of fuse sets in a Soft-Post Package Repair (SPPR) operation.
	Claims 19-24 depend from claim 18, are also allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112